DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 07/07/2022 has been entered.

	
Response to Arguments
Claim Status:
Support for amendments to claims 1 and 6 are found in Fig. 1 and Figures 4 – 6. 

Claim Objection Removal: 
	The claim objections are rendered moot due to removal of the limitation: “included in the heart beat data”. The objection has been removed. 

112(a) Rejection Removal:
The rejection under U.S.C 112(a) is rendered moot in view of the removal of the term: “predetermined period”. The rejection has been removed. 

103 Rejection Remarks:
Applicant argues that Yamamoto does not teach the claims as amended. 
Examiner respectfully disagrees. Applicants amended limitations state: 
1. “select at least two heartbeat from among a plurality of heartbeat” (claims 1 and 6).
2.  “generate, for an electrocardiographic waveform corresponding to the plurality of heartbeats, first and second a highlight images in which a range first and second ranges of the electrocardiographic waveform correspond to at least two selected heartbeats” (claim 1)
3. “receive from the user a selection of one of the first and second highlighted images corresponding to one of the plurality of selected at least two heartbeats associate with the highlight image” (claim 1).

Regarding new limitation 1, Yamamoto states in [0067]: “In the case where a plurality of portions 30D are specified in the overall waveform by the CPU 50, the other portions 30D located along the arrow AL in FIG. 7 can be designated by the user operation of depressing the scroll button 15. Conversely, by operating the scroll button 16, the other portions 30D located along the arrow AR can be selectively designated (S21 to S23)”. Figure 7 (Reproduced below with examiner added annotations) shows that the plurality of portions located along arrow AL include at least two heart beats which are selected when the scroll button 15 is depressed. When scroll button 16 is operated portions 30D are selected with include at least two heart beats as well. 
Regarding new limitation 2,  Yamamoto states in [0067]: “Each time the portion 30D is selected by switching the designation, the form of display of the selected portion 30D in the area EA is switched to a different form than the other portions 30D, and the particular waveform is displayed in enlarged form in the area EB. At the same time, in the partial waveform displayed in enlarged form, the feature waveform 30E is displayed (emphatically) in a way distinguishable from the other waveforms (surrounding waveforms).” The selected heart beats are displayed in the main area E as seen in Fig. 7, when one heart beat range (e.g.: Along arrow AL)  is selected, the feature waveform in the range is highlighted. When a second heartbeat range is selected (e.g. (Along Arrow AR)), the feature waveform in that heart beat range is highlighted. A highlighted image is generated for each range. 
Furthermore, the broadest reasonable interpretation of a “highlighted image” is simply an image that is distinguished/ emphasized in a way from other images. Placing boxes around the ranges as seen in Fig. 7 can also be considered as first and second highlighted images and also read on the claim limitations. 
Regarding new limitation 3, Yamamoto states in [0067]: “In the case where a plurality of portions 30D are specified in the overall waveform by the CPU 50, the other portions 30D located along the arrow AL in FIG. 7 can be designated by the user operation of depressing the scroll button 15. Conversely, by operating the scroll button 16, the other portions 30D located along the arrow AR can be selectively designated (S21 to S23)”.  This reads on the limitation of receiving from the user a selection of one of the first and second highlighted images as the user selects the range for the highlighted feature waveform (highlighted image). This range includes the highlighted image. 

    PNG
    media_image1.png
    442
    832
    media_image1.png
    Greyscale

Reproduction of Fig. 7 of Yamamoto with Examiner Added Annotations


For these reasons, the rejection is maintained. 


Examiner Suggestions:
Examiner understand applicant invention as including a selection condition that regulates which heart beats are selected especially in the case of abnormal heart beat data. Examiner suggests that applicant further specify the heart beat selection condition parameters and how they regulate which heartbeat is selected and highlighted in order to further distinguish over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20040260192 A1) in view of Viggen (US 20180344292 A1).

Regarding claim 1, Yamamoto teaches a diagnostic apparatus, comprising: 
processing circuity ([0048]: “the electrocardiograph 1 comprises a CPU) configured to:
select at least two heartbeat from among a 5plurality of heartbeats 
(see fig. 6 and 7 and [0067]: ““In the case where a plurality of portions 30D are specified in the overall waveform by the CPU 50, the other portions 30D located along the arrow AL in FIG. 7 can be designated by the user operation of depressing the scroll button 15. Conversely, by operating the scroll button 16, the other portions 30D located along the arrow AR can be selectively designated (S21 to S23)”) based on a heartbeat selection condition ([0061]: “In FIG. 5, the user operates the setting button 13 in display mode and inputs a request to select the measurement data 60 (“heartbeat selection condition”) desired to be displayed. In response to this request, the CPU 50 reads the data of the data group 70 for each user from the memory 43 and displays it on the display unit 30”);
generate, for an electrocardiographic waveform corresponding to the plurality of heartbeats, first and second  highlight images in which a first and second ranges of the electrocardiographic waveform correspond to at least two selected heartbeats are emphasized ([00678]: “Each time the portion 30D is selected by switching the designation, the form of display of the selected portion 30D in the area EA is switched to a different form than the other portions 30D, and the particular waveform is displayed in enlarged form in the area EB. At the same time, in the partial waveform displayed in enlarged form, the feature waveform 30E is displayed (emphatically) in a way distinguishable from the other waveforms (surrounding waveforms).”
display the electrocardiographic waveform 10corresponding to the heartbeats (Fig. 7 and [0050]: “The information by the electrocardiographic waveform data thus produced is displayed on the display unit 30”) and first and second highlight image (Fig. 7 showing highlight image 30E).
and receive from the user a selection of one of the first and second highlighted images corresponding to one of the plurality of selected at least two heartbeats associated with the highlight image (See fig. 7 above and [0067]: “In the case where a plurality of portions 30D are specified in the overall waveform by the CPU 50, the other portions 30D located along the arrow AL in FIG. 7 can be designated by the user operation of depressing the scroll button 15. Conversely, by operating the scroll button 16, the other portions 30D located along the arrow AR can be selectively designated (S21 to S23)”).

Yamamoto does not teach an ultrasound apparatus comprising processing circuity ([0019]: “The system 100 also includes a system controller 116 that may be part of a single processing unit (e.g., processor) or distributed across multiple processing units”) configured to display an ultrasound image corresponding to the electrocardiographic waveform.  
However, Viggen teaches, an ultrasound apparatus ([0001]: “ultrasound imaging, and more particularly, to methods and systems for automatically analyzing a Doppler spectrum containing multiple heart cycles of data”) comprising processing circuity configured to display an ultrasound image corresponding to the electrocardiographic waveform (Fig. 2 and [0007] FIG. 2 shows an example display output of a user interface display showing a Doppler ultrasound spectrum acquired with an ultrasound imaging system, according to an embodiment of the invention.).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the processor of Yamamoto with the processor Viggen in order to display the Doppler image and provide the user with the ability to accurately diagnose a patient's heart rhythm by viewing the and image of blood flow through the heart and/or a blood flow velocity waveform for multiple heart cycles corresponded to the selected heartbeat (Viggen – [0002] and [0040]). 

Regarding claim 2, the modified device of Viggen teaches 15the ultrasonic image is a B-mode image or a Doppler spectrum image (Viggen – Abstract: “a displayed Doppler spectrum, acquired with an ultrasound system”). It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify Yamamoto with Viggen for the same reason as identified in claim 1. 

Regarding claim 3, the modified device of Viggen teaches: the ultrasonic image is a Doppler spectrum image (Viggen – Abstract: “a displayed Doppler spectrum, acquired with an ultrasound system”), and 20the processing circuitry is further configured to: superimpose the highlight image on the electrocardiographic waveform and the Doppler spectrum image, and display the superimposed image (Viggen – Fig. 5 and [0042]: “FIG. 5 shows an example display output 500 where the trace line 302 is applied to the first, second, and fourth cycle of the Doppler spectrum 204, but not the rejected third cycle”).  

Regarding claim 5, the modified device of Viggen teaches the heartbeat selection condition includes selecting a 5heartbeat having a length approximately same as a length of a heartbeat based on a heart rate counted in a previous ultrasonic examination (Viggen – [0040]: “In another example, the user may manually select a cycle area 404 of the third cycle 402 along the x-axis of the Doppler spectrum plot via the user interface input device” and Figure 4 – it is known to one having ordinary skill in the art that if the user picks the third cycle out of four cycles, the user is a cycle that was obtained in the previous ultrasonic examination as the third cycle is prior to the fourth cycle. Furthermore, as the cycles are the same, the user selecting cycle 3 is selecting a heartbeat having a length approximately the same of all the heartbeats prior). 

Claims 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Viggen and further in view of Bardy et al. (US 10045709 B2)

Regarding claim 4, modified device of Yamamoto teaches claim 1, substantially as claimed. The modified device of Yamamoto does not teach10 the heartbeat selection condition includes selecting consecutive heartbeats having a ratio of lengths of the heartbeats being approximately 1 (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” – it is known to one having ordinary skill in the art that a set of R peaks have a ratio of 1 when compared to each other, therefore by identifying and isolating a set of R peaks, the isolation condition is identifying consecutive heartbeats having a ratio of approximately 1). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto with that of the condition of selecting consecutive heartbeats of Bardy in order to diagnose cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 

Regarding claim 6, the modified device of Yamamoto teaches wherein the processing circuity is configured to select the at least two heartbeats ([0067]: “In the case where a plurality of portions 30D are specified in the overall waveform by the CPU 50, the other portions 30D located along the arrow AL in FIG. 7 can be designated by the user operation of depressing the scroll button 15. Conversely, by operating the scroll button 16, the other portions 30D located along the arrow AR can be selectively designated (S21 to S23)” - Figure 7 shows that the plurality of portions located along arrow AL include at least two heart beats which are selected when the scroll button 15 is depressed. When scroll button 16 is operated portions 30D are selected with include at least two heart beats as well.) 
The modified device of Yamamoto does not teach 10the heartbeat selection condition includes selecting the heartbeat, using an identifier generated as a result of predetermined machine learning. 
	However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes selecting the heartbeat (Col. 3 – Line 25: “the foregoing approach aids the cardiologist's diagnostic job by facilitating presentation of ECG-based background information prior to and after the identified event”, Col. 11 – Line 1-5:  “In one embodiment, the background information is presented as average heart rate with day and night periods 58 alternately shaded along the x-axis” – it is known to one having ordinary skill in the art that average heart rate is a selection of multiple heartbeats over a set period of time) using machine learning (Col. 3 – Line 25: “a machine-identified event”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto with that of the machine identified event (“identifier”) Bardy in order to view heartrates over the night time and day time such that the physician can monitor changes in the patient’s heartrate throughout a 24 hour time period.

Regarding claim 8, modified device of Yamamoto teaches claim 1, substantially as claimed. The modified device of Yamamoto does not teach 10the heartbeat selection condition includes removing a heartbeat having a length shorter than or equal to a predetermined length, from selection targets. 
	However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes removing a heartbeat having a length shorter than or equal to a predetermined length, from selection targets (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” – it is known to one having ordinary skill in the art that identifying and isolating a set of peaks and not identifying and isolating other peaks is equivalent to removing the unidentified peaks. Furthermore, as R-wave peaks have a certain pre-defined length, not identifying R-wave peaks means not identifying peaks with lengths that fall out of the range of the length of an R-wave peak and therefore the identification (“selection condition”) removes heartbeats having a length shorter than or equal to the length of the R-wave peak). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto to include removing heartbeats outside of a designated length in order to isolate the R-wave peaks such pairs of R-wave peaks can be plotted and in order to diagnosis cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 

25RegarRegarding claim 9, the modified device of Yamamoto teaches claim 1, substantially as claimed. 
	The modified device of Yamamoto does not teach 10the heartbeat selection condition includes selecting a heartbeat having a length approximately equal to a length of a heartbeat designated by the user.
However Bardy, in the same field of cardiovascular devices, teaches the heartbeat selection condition includes selecting a - 54 -heartbeat having a length approximately equal to a length of a heartbeat designated by the user (Col.3 – Lines 3 – 7: “Cutaneous action potentials of a patient are recorded as electrocardiogram (ECG) data over a set time period. A set of R-wave peaks is identified within the ECG data and an R-R interval plot is constructed” and Col. 5 – Lines 55 – 60: “R-R interval data when presented in a format duplicating temporal physiological events remains a key tool that physicians can rely upon to identify temporally-related cardiac dysrhythmic patterns” – as R-wave peaks have a certain pre-defined length, the identification (“selection condition”) of R-wave peaks is a selection of heartbeat a having a length approximately same as a designated length of a heartbeat designated by the user as the physician is intentionally using the R-R wave to determine cardiac abnormalities).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the heartbeat selection condition of Yamamoto to include selecting a heartbeat having a length approximately the same as a length of and R-wave peak as taught in Bardy  in order to isolate the R-wave peaks such pairs of R-wave peaks can be plotted and in order to diagnosis cardiac disorder based on patterns of the plotted pairs of the R-wave peaks (Bardy: Col.3 – Lines 3 – 7). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Viggen and further in view of Chen (US 20170128025 A1). 

Regarding claim 7, the modified device of Yamamoto teaches claim 1, substantially as claimed. 
The modified device of Yamamoto teach 1015the heartbeat selection condition includes selecting a heartbeat having a length approximately same as a length of a heartbeat (Viggen – [0040]: “In another example, the user may manually select a cycle area 404 of the third cycle 402 along the x-axis of the Doppler spectrum plot via the user interface input device” and Fig. 4 showing the cycle is the length of a heart beat).
The modified device of Yamamoto does not teach the selection based on a heart rate counted in an examination employing a medical image diagnostic apparatus different from the ultrasonic diagnostic apparatus.
	However Chen, in the same field of cardiovascular devices, teaches a heart rate counted in an examination employing a medical image diagnostic apparatus different from the ultrasonic diagnostic apparatus ([0064]: “During the resting-state functional imaging sessions, heart rate was recorded using the MRI scanner's built-in finger oximeter, attached to the left index finger”).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the selection of heart rate based on EKG data in Yamamoto with the identification of a heart rate using MRI data in Chen in order to estimate cardiac variability of the heart for use in diagnosing Cerebrovascular reactivity non-invasively using resting-state fMRI (Paragraph 8 and 64 of Chen). 

Conclusion
The prior art made of record but unavailable due to priority dates is considered pertinent to applicant's disclosure. Refer to form PTO-892. Kaufman teaches a diagnosis apparatus comprising selecting at least two heartbeats based on a heartbeat selection condition and displaying said data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793